Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
In the Amendment dated 2/28/2022, the following has occurred: Claims 1, 10, 11, and 20 have been amended; Claim 22 has been added.
Claims 3 – 5, and 13 – 15 have been previously cancelled.
Claims 1, 2, 6 – 12, and 16 – 22 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 6 – 12, and 16 – 22 are being rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. law of nature, a natural phenomenon, or 
The claims recite(s) subject matter within a statutory category as a process (claims 1, 2, 6 – 10, 21, and 22), machine (claims 12, and 16 – 19), and manufacture (claim 20) which recite steps of 
detecting user interaction data performed by a user present in a predetermined space;
dynamically determining from the user interaction data that at least one milestone event has occurred from the user input and in view of the user identification data, wherein the determining comprises determining that at least a portion of the user input corresponds to a milestone event, wherein the determining comprises identifying that the user interaction data comprises an activation cue that is associated with a user identified from the user identification data and a known milestone event, wherein the activation cue is different for different users;
the determining the activation cue is associated with a known milestone event comprising comparing the user input to one or more databases having associations between activation cues and milestone events and identifying the activation cue as corresponding to a milestone event when a similarity of the activation cue is above a predetermined threshold of similarity to a stored activation cue, wherein the activation cue comprises at least one of: a predetermined user trigger phrase, and a trigger gesture, wherein the determining comprises identifying that the user interaction data comprises a trigger movement, wherein the trigger movement is identified based upon identifying a movement of the user is an action the milestone system is trained to recognize as being associated with a milestone event;
updating, responsive to determining that the milestone event has occurred, one or more files within the milestone system with an indication of the milestone event, 
transmitting the indication of the milestone event, wherein the transmitting comprises providing a visual notification of the indication of the milestone.
In understanding the three independent claims, the Examiner first looks at the invention, as a whole.   The Specification, paragraph 14, describes the manual problem as, “In current systems, identification of the completeness of the different steps in the procedure may require the manual provision of updates to a system, for example, the doctor, nurse, or other staff member, may have to provide input to a system indicating that a particular step has been completed.”  Paragraph 17 then goes on to describe a solution, “Accordingly, an embodiment provides a method for automatically updating a system when a milestone event has been detected.”  Therefore, in light of the Specification, the invention is directed toward automating the manual activity of knowing where patients are in a process.  The invention uses sensors as extra-solution inputs.  The entire claimed process would work if the data is inputted by a user instead of a sensor.
The limitation of detecting a user movement, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, but for the recitation of generic computer components. For example, detecting a user movement involves a human seeing a user performing a gesture to cause interpretation a user’s visual cues. Therefore, a set of rules or instructions must be learned by the users of the system, so that each user understands which visual cues are recognizable to the sensors. Additionally, determining whether the received input corresponds to a milestone event also involves managing interactions between people because users of the system must establish what occurrence (based on visual cues) is considered a milestone event and encode this information into the program product. Furthermore, updating the system based on the received user input in the context of the claim encompasses ensuring that the system keeps track of the important visual inputs that a human user, such as medical professional, makes during a given point in time pertaining to an event (such as a surgery or monitoring patient vitals). Thus, updating the system involves rules and instructions to ensure that the system is responsive to human users’ visual cues. Additionally, storing instructions involves a user manually storing information pertaining to common or accepted visual inputs, further covering rules or instructions that must be implemented for the method, information handling device, and product to operate. If the claim limitations, under their broadest reasonable interpretations, cover interactions between people or following rules or instructions, but for the recitations of generic computer components, then the claims fall within the abstract idea of “Certain Methods of Organizing Human Activity.” Accordingly, the independent claims recite an abstract idea.
Step 2A—Prong 2
The judicial exception for the independent claims is not integrated into a practical application. In regard to the independent claims, claim 1 recites additional information of a method; claim 11 recites additional information of an information handling device, and claim 20 recites additional information of a product. The additional elements are utilized to perform the abstract idea. The additional elements apply, with the judicial exception, mere instructions to implement an abstract idea on the computer (MPEP 2106.05 (f)). Further, the additional elements in the claims are directed towards mere data gathering using generic computer components because a computer program must first encode audio and visual information before receiving inputs, a sensor must be able to interpret the received audio and visual information, and the encoded and received information must be stored in a non-transitory computer readable medium (MPEP 2106.06 (g)). The additional elements do not integrate the abstract idea into a practical application, thus directing the independent claims to an abstract idea.
The method, information handling device, and product do not amount to significantly more than the abstract idea. Although additional elements are recited in the claims, the recited steps do not integrate the abstract idea into a practical application due to the elements not imposing meaningful limits on the abstract idea. Therefore, the limitations in the claims do not amount to significantly more than the judicial exception.
Step 2B
Claim 1 does not include a processor to determine whether received user input corresponds to a milestone event. The claim 1 sensor’s detection is not directly connected to the claimed process.  Claim 11 has additional limitations such as a processor, at least one multi-modal sensor, and a memory device to execute and store instructions and detect visual and audio inputs. Claim 20 has additional limitations such as a storage device that stores code and a processor to execute the code. Looking at the specifications, these components are described at a high level of generality (¶ 0002-0004, ¶ 0037-0041). Though the independent claims include “detecting,” “determining,” and “updating” steps, the steps involve mere data gathering. Although additional limitations are recited in the claims, the combination of elements do not significantly improve the functioning of a computer component or other technology when analyzing the claimed limitations individually. Therefore, the use of general computer components, taken alone, do not impose any meaningful limitation the computer implementation of the abstract idea. Thus, the general computer components do not amount to significantly more than the abstract idea. So, additional elements or combinations of elements in the claims amount to no more than a generally linking the abstract idea to a particular technological environment or field of use, as the courts have disclosed in the Parker v. Flook case. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible or inventive concept, conveying that the claims do not amount to significantly more than the judicial exception.
Dependent claims 2, 6 – 10, 16 – 19, 21, and 22 inherit the limitations that recite the abstract idea of their respective parent claims, thus directing the dependent claims to the same abstract idea discussed above and incorporated herein. Although the dependent claims add additional limitations such as continuously receiving user input, identifying an activation cue, comparing user input to a database of stored activation cues, providing a visual and audible notification, notifying other users, and updating code, the additional limitations further limit the abstract idea by using generic computer components to encompass “Certain Methods of Organizing Human Activity.” When the dependent claims are viewed both individually and as a whole, the limitations do not amount to significantly more than the judicial exception nor do the limitations improve the functioning of a computer or other technological component. Therefore, the dependent claims are ineligible and do not provide an inventive concept for the same reasons as the independent claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 6 – 12, and 16 – 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The invention has been amended to include, “at least one multi-modal sensor.” The Specification includes multi-modal sensors in only 5 places. (Emphasis added)
[0008] FIG. 2 illustrates an example positional arrangement of a multi-modal sensor according to an embodiment.
[0017] Accordingly, an embodiment provides a method for automatically updating a system when a milestone event has been detected. In an embodiment, user input (e.g., audio input, visual input, a combination thereof, etc.) may be received by at least one sensor (e.g., a multi-modal sensor, etc.) located in the vicinity of the user (e.g., a sensor may be positioned in the room where an activity occurs, etc.).
[0020] In an embodiment, the sensor may be a single-modal sensor (e.g., a sensor capable of detecting a singular input type such as only audible input or only visual input, etc.) or a multi-modal sensor (e.g., a sensor capable of detecting and recognizing a plurality of input types such as audible input, visual input, gesture input, etc.). The multi-modal sensor may also be capable of additional functionality such as infrared image capture, facial recognition, illumination, and the like. In an embodiment, a plurality of single or multi-modal sensors may be utilized (e.g., multiple sensors may be positioned around a room and may relay any received input to a system, etc.).
This is a written description rejection. The Specification does not provide sufficient description of a multi-modal sensor to show what the Applicant possessed.  There are no examples, there is no description regarding functionality or design.  This is not an enablement rejection.  However, it is not clear what the Applicant possessed at the time of the filing to exclude others from making and using the invention.
The invention was amended to include, “milestone system.” The Specification does not disclose what a milestone system is. For example, Specification paragraph 13 includes, “Many hospital environments use the information for completion of particular steps to update different systems. For example, a hospital may provide a patient status display in a waiting-room identifying the status of the procedure. As another example, a scheduling database may use the information regarding completion of steps to assist in scheduling doctors, nurses, or other staff.” Which hospital system is a milestone system?  This is a new matter rejection.
In the amendment dated 1/28/202, the Applicant added, “dynamically determining, from the user interaction data and without additional user input, whether a milestone event has occurred, wherein the determining comprises:”  The Applicant never argues what “dynamically determining” means. The Specification states in paragraph 26, “The trigger gesture may be a predefined static gesture (e.g., a thumbs up, etc.) or a predefined dynamic, moving gesture (e.g., a wave of a hand, etc.).” However, the paragraph 26 citation does not appear to be related to “dynamically determining.” The Examiner is making a new matter rejection now because the Applicant is adding more claimed steps to “dynamically determining” which requires a closer look to see what the Applicant is excluding others from making and using.
Claim 22 is new and includes, “communication tags.” Communication tags are not found within the instant specification.  Paragraph 16 includes the much narrower, “Some conventional system provide radio-frequency identification (RFID) tags that may be provided or attached to objects and/or individuals to track not only their whereabouts but also when the object or individual arrived at a particular location.”  The paragraph 16 language is repeated in paragraph 29 as, “For example, if the users and objects have the RFID tags, as discussed above, the system may take into account the location of objects with respect to other objects.” It should be noted from these Specification citations that RFID tags are do not provide communication services.  Rather, the RFID tags are used to determine a location of an object and not the transmission of the object.
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 6 – 12, and 16 – 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “multi-modal sensor” in claims 1, 10, 11, and 20 is a relative term which renders the claim indefinite. The term “multi-modal sensor” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What does the Applicant consider to be multi-modal vs single modal?  Are two sensors combined on an integrated circuit multi-modal or single modal?  How small would a substrate have to be before two individual sensors are considered one? What is the sensors that combines image with audio?
The term “different” in claims 1, 11, and 20 is a relative term which renders the claim indefinite. The term “different” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The invention was amended to include, “wherein the activation cue is different for different users.” The Specification states in paragraph 25, “Different users may select or program different trigger words.” Similar language in paragraph 26 states, “Different gestures for different users may reflect personal preferences of a user and/or help a device to differentiate between users.” However, a person may make the gestures differently simply because of physiological differences.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8 – 12, 16, and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Robaina et al., U.S. Pre-Grant Publication 2018/ 0197624 in view of Echols et al., U.S. Pre-Grant Publication 2019/ 0051296.
As per claim 1,
Robaina teaches a method comprising:
detecting, 
using at least one sensor located within a predetermined space and operatively coupled to a milestone system (figure 2B paragraphs 56 and 57 various sensors- environmental ones located around a room such as an operating room, paragraph 43 and figure 12, healthcare provider system or healthcare database system),
user interaction data performed by a user present in the predetermined space (paragraphs 56 – 58 multiple sensors), 
wherein the user interaction data comprises user input captured by the at least one sensor and user identification data captured by the at least one sensor (paragraph 58 one or more cameras 28 may be inward-facing and configured to monitor the shape, position, movement, color, and/or other properties of features other than the eyes of the user, e.g., one or more facial features (e.g., facial expression, voluntary movement, involuntary tics).);
dynamically determining (paragraph 155 computer executable code –The Specification does not describe “dynamically determining” is),
responsive to detecting the user interaction data from the at least one sensor (paragraph 110 input from the user), 
from the user interaction data and without additional user input, that at least one milestone event has occurred from the user input and in view of the user identification data (paragraph 303 emergency of a patient), 
wherein the determining comprises determining that at least a portion of the user input corresponds to a milestone event (paragraphs 274, 289, 303, trigger based on events 319, 320 operating on left leg),
wherein the determining comprises identifying that the user interaction data comprises an activation cue that is associated with a user identified from the user identification data and a known milestone event (paragraphs 274, 289, 303, trigger based on events 319, 320);
updating, responsive to determining that the milestone event has occurred, one or more files within the milestone system with an indication of the milestone event (paragraphs 214, 245, an 393 access log paragraph 361, update patient chart),
wherein the updating comprises updating the milestone event in the milestone system in substantially real-time as the milestone event is identified (paragraphs 214, 245, an 393 access log paragraph 361, update patient chart ); and
transmitting the indication of the milestone event to at least one other device that has access to the milestone system (figure 20, #2020 and paragraph 303), 
wherein the transmitting comprises providing a visual notification of the indication of the milestone event on a graphical user interface of the at least one other device (figure 20, #2050 and paragraph 305).
Robaina does not explicitly teach the method
detecting, using at least one multi-modal sensor located within a predetermined space and operatively coupled to a milestone system, user interaction data performed by a user present in the predetermined space, wherein the user interaction data comprises user input captured by the at least one multi-modal sensor and user identification data captured by the at least one multi-modal sensor;
dynamically determining, responsive to detecting the user interaction data from the at least one multi-modal sensor, from the user interaction data and without additional user input, that at least one milestone event has occurred from the user input and in view of the user identification data, wherein the determining comprises determining that at least a portion of the user input corresponds to a milestone event, wherein the determining comprises identifying that the user interaction data comprises an activation cue that is associated with a user identified from the user identification data and a known milestone event, wherein the activation cue is different for different users;
the determining the activation cue is associated with a known milestone event comprising comparing the user input to one or more databases having associations between activation cues and milestone events and identifying the activation cue as corresponding to a milestone event when a similarity of the activation cue is above a predetermined threshold of similarity to a stored activation cue, wherein the activation cue comprises at least one of: a predetermined user trigger phrase, and a trigger gesture, wherein the determining comprises identifying that the user interaction data comprises a trigger movement captured by the multi-modal sensor, wherein the trigger movement is identified based upon a system identifying a movement of the user is an action the milestone system is trained to recognize as being associated with a milestone event;
However, Echols further teaches the method 
dynamically determining, responsive to detecting the user interaction data from the at least one sensor, 
wherein the determining comprises identifying that the user interaction data comprises an activation cue that is associated with a user identified from the user identification data and a known milestone event, 
wherein the activation cue is different for different users (paragraph 30 different trigger words for different users and paragraph 42 unique identifier including facial recognition);
It would have been obvious to one of ordinary skill in the art at the time of the filing to add these features into Robaina. One of ordinary skill in the art at the time of the filing would have added these features with the motivation to method, including: receiving, from a user, user input comprising a trigger event; identifying, using at least one processor, active media content; and performing, based upon the trigger event, an action with respect to the active media content (Echols, abstract)
Robaina in view of Echols do not explicitly teach the method 
detecting, using at least one multi-modal sensor located within a predetermined space and operatively coupled to a milestone system, user interaction data performed by a user present in the predetermined space, wherein the user interaction data comprises user input captured by the at least one multi-modal sensor and user identification data captured by the at least one multi-modal sensor;
dynamically determining, responsive to detecting the user interaction data from the at least one multi-modal sensor, from the user interaction data and without additional user input, that at least one milestone event has occurred from the user input and in view of the user identification data, wherein the determining comprises determining that at least a portion of the user input corresponds to a milestone event, wherein the determining comprises identifying that the user interaction data comprises an activation cue that is associated with a user identified from the user identification data and a known milestone event, wherein the activation cue is different for different users;
the determining the activation cue is associated with a known milestone event comprising comparing the user input to one or more databases having associations between activation cues and milestone events and identifying the activation cue as corresponding to a milestone event when a similarity of the activation cue is above a predetermined threshold of similarity to a stored activation cue, wherein the activation cue comprises at least one of: a predetermined user trigger phrase, and a trigger gesture, wherein the determining comprises identifying that the user interaction data comprises a trigger movement captured by the multi-modal sensor, wherein the trigger movement is identified based upon a system identifying a movement of the user is an action the milestone system is trained to recognize as being associated with a milestone event;
However, it would have been prima facie obvious to one of ordinary skill in the art at the time of the filing to integrate two sensors into one sensor as per MPEP 2144.04.  Further, as currently claimed, the functional design of the sensor is not used.  The claim only requires that the sensor receives information and how that information received is outside the claim scope. Therefore, multi-modal is descriptive information.  One of ordinary skill in the art at the time of the filing could substitute any descriptive label, such as blue or large or metallic, with the claimed “multi-modal” and the claimed outcome would be the same.  It would have therefore prima facie obvious to substitute any label for “multi-modal” as the process of substituting labels is known and the results are predictable. 
Regarding “milestone,” the Specification provides non-limiting examples but no definitions.  For example, paragraph 14 includes, “For example, in an operating room setting, a surgeon cannot easily pause an active procedure and provide updates to a system when a major event, or "milestone", occurs (e.g., when a surgeon has begun the surgery by making an incision, when a patient's vitals begin to fall, etc.).” Also, paragraph 22 includes, “In the context of this application, a milestone event may be any event that has been identified to be of some significance. For example, a milestone event may refer to the arrival of a patient in a room, the beginning of a surgical procedure, and the like.”  Paragraph 24 includes an example, “In this situation, an embodiment may recognize that the portion of the input stating "begin the procedure" is above a predetermined threshold of similarity to the stored trigger word activation cue "begin procedure" that corresponds to the milestone event of procedure initiation.”  However, the Specification does not include any section regarding creating “milestones.” Further, the Specification does not provide the how an event becomes “major” or “significant.”
Robaina in view of Echols do not explicitly teach the method
As per claim 2, Robaina in view of Echols teaches the method of claim 1 as described above.
Robaina further teaches the method wherein the detecting comprises continuously monitoring for the user movement action (figure 13D and figure 16, #1630, paragraph 249).
The Examiner understands “continuously” through paragraph 27, “For example, in an operating room setting, a system may continuously monitor a surgeon's movements and determine that when a surgeon has picked up a scalpel, or has made an incision into a patient, that a procedure has begun.”
As per claim 6, Robaina in view of Echols teaches the method of claim 1 as described above.
Robaina further teaches the method wherein the activation cue comprises at least two activation cues and wherein the determining comprises determining that the at least two activation cues correspond to the same milestone event (paragraphs 229, tapping once and paragraph 230, tapping twice).
As per claim 8, Robaina in view of Echols teaches the method of claim 1 as described above.
Robaina further teaches the method wherein the updating comprises recording, in the system, at least one of a time associated with the milestone event and a user that performed the user movement action (paragraphs 65, 66 environmental information). 
As per claim 9, Robaina in view of Echols teaches the method of claim 1 as described above.
Robaina further teaches the method wherein the updating comprises notifying at least one other user of the milestone event (paragraph 110).
As per claim 10, Robaina in view of Echols teaches the method of claim 1 as described above.
Robaina further teaches the method wherein the at least one sensor comprises at least one multi-modal sensory device (figure 2A).
Robaina in view of Echols do not explicitly teach that the sensor was a multi-modal sensor.  However, it would have been obvious to do so for the reasons as described in claim 1.
As per claim 11,
Robaina teaches an information handling device as described above in claim 1.
As per claim 12, Robaina teaches the information handling device of claim 11 as described above.
Robaina further teaches the information handling device as described above in claim 2.
As per claim 16, Robaina teaches the information handling device of claim 11 as described above.
Robaina further teaches the information handling device as described above in claim 6.
As per claim 18, Robaina teaches the information handling device of claim 11 as described above.
Robaina further teaches the information handling device as described above in claim 8.
As per claim 19, Robaina teaches the information handling device of claim 11 as described above.
Robaina further teaches the information handling device as described above in claim 9.
As per claim 20,
Robaina teaches a product as described above in claim 1.
As per claim 21, teaches the method of claim 1 as described above.
Robaina further teaches the method wherein the determining that a milestone event has occurred comprises 
identifying a milestone event by the system inferring an event included within user interaction data is a milestone event based upon milestone events included in a datastore of the system (paragraph 274 related events - The Examiner notes that this limitation appears circular. There appears to be word/ words missing from the claim.  The word “infer” only appears in paragraphs 22 and 27 and regards to the system inferring that an event occurs by related two events together.  The Further, the word “datastore” does not exist in the Specification and is understood to be database.).
As per claim 22, Robaina in view of Echols teaches the method of claim 1 as described above.
Robaina further teaches the method wherein the determining that a milestone event has occurred is based, in part, upon detecting, using communication tags attached to users and objects within the predetermined space, a location of the users and objects with respect to each other (paragraphs 347 – 349 QR, barcode, RFID and focus indicator of medical equipment or paragraph 350, scalpel in surgeon’s hand).
The Examiner emphasizes here that the Specification does not define what a milestone event is or what occurs once it is determined that this not defined milestone event happens. Before the Applicant states that this reference doesn’t teach the RFID tags found in paragraphs 16 or 29, the Applicant should first particularly point out what paragraphs 16 or 29 require.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Robaina et al., U.S. Pre-Grant Publication 2018/ 0197624 in view of Echols et al., U.S. Pre-Grant Publication 2019/ 0051296.
As per claim 7, Robaina in view of Echols teaches the method of claim 1 as described above.
Robaina in view of Echols do not explicitly teaches the method wherein the updating comprises providing at least one of a visual indication and an audible notification that the system was updated.
However, Robaina teaches that the patient file can be updated with information determined (paragraphs 66, 244).  Robaina teaches that virtual indications are provided for content (paragraph312). Further, Robaina teaches that other alerts are possible (paragraph 320).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide an update indication.
The prior art differs from the claim by the substitution of some components. The substituted components were known. The technical ability existed to substitute the components as claimed and the result of the substitution is predictable.
As per claim 17, Robaina in view of Echols teaches the information handling device of claim 11 as described above.
Robaina in view of Echols further teaches the information handling device as described above in claim 7.
Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive.
Rejections under 35 U.S.C. § 101
The Applicant stats, “Additionally, Applicant respectfully submits that even if the claims are directed to a judicial exception, the claims integrate that judicial exception into a practical application, specifically, an application for updating a milestone system based upon detection of user interaction data using one or more multi-modal sensors and determining that the user interaction data includes an activation cue that is associated with a milestone event.” The Applicant and the Examiner differ as to what “a practical application” requires. The instant invention starts with data and ends with data. Or, the invention inputs data, processes the input data, and outputs the results of the inputted and processed data.
The Applicant further states, “Not only does this prevent a user from having to manually update the system and take time from a task to do so, but also updates the system, and thereafter the visual notification, as the milestone event is starting or occurring which makes the notifications more accurate.” And because the invention regards particular human actions is exactly why the invention is directed toward organizing human activities.
The Applicant stats, “While the milestone detection may be based upon user interaction data, the system does not organize those interactions, but rather captures the interactions and then analyzes the interactions to identify milestone events in order to update the milestone system.” The claimed invention does not identify milestone events but rather identifies cues that a milestone event occurs. As such, a cue may be directed toward any event.
The Applicant further states, “Rather, the user interaction data is specifically captured using the sensors and, without the user interaction data captured by the sensors, the milestone system could not be updated. Instead, the system would then rely on manual user input, thereby defeating the purpose of the described system.” The Examiner notes that this is exactly why the invention is directed toward organizing human activities.
The Applicant stats, “In the case that the claims do fall under the "certain methods of organizing human activity" grouping, which Applicant disagrees with, Applicant respectfully submits that the claims integrate the judicial exception into a practical application.” The Examiner appreciates the Applicant’s opinion.
The Applicant stats, “The claims are drafted in a manner where any judicial exception is very narrowly tailored to a specific application, specifically, an application of automated updating of a milestone system based upon detection of user interaction data corresponding to a milestone event. In the event that the claims are directed to a judicial exception, this judicial exception is integrated into a very particular application within the claims and does not monopolize the judicial exception.” The claims use broad language and are written using functional terms. The Examiner disagrees with the Applicant’s assessment. For example, what does “associated with” require?  Further, what does “corresponds with” require?  What is required to correctly identify that something occurs?
The Applicant stats, “Applicant respectfully submits that the Office incorrectly performs this analysis by taking into account what is well-understood, routine, conventional activity.” The PTAB disagrees in that the Examiner’s analysis has been repeatedly affirmed.  Before writing a response to the instant invention, the Examiner encourages the Applicant to consider all options. The Examiner reminds the Applicant that the instant invention has been twice rejected.
The Applicant stats, “ With all of the limitations of the claims, taken individually and as an ordered combination, there is clearly no risk that the claims would monopolize "certain methods of organizing human activity."” The Examiner notes that the Applicant fails to provide any reasoning regarding what makes this “clearly.”  Rather, the Applicant’s opinion is noted.
The Applicant further states, “In the event that the claims are directed to a judicial exception, this judicial exception is integrated into a very particular application within the claims and does not monopolize the judicial exception. In other words, the claims do not "tie up" a particular technological field, but are rather directed toward a very particular application of any
judicial exception.” As noted above, there is no practical application. The Applicant’s supposed practical application is the extra-solution activity of transmitting information.  And as also stated above, the claims are broadly written using general terms. The Examiner disagrees with the “very particular application” as argued.
The Applicant stats, “Applicant respectfully submits that the claims update a milestone system in an unconventional manner.” Applicant has introduced a term in the instant amendment without defining the term. Then the Applicant argues that this created word is a new technology and not just technology of the Applicant’s imagination.  The Examiner does not see any unconventional steps and the Applicant provides no proof.
The Applicant further states, “Generally, the conventional techniques require a person to manually update a system which takes time from the actual task and is frequently performed at a time other than when the event is actually occurring, which makes the milestone system and the visual notification out-of-date and inaccurate.” The Applicant’s remarks are a matter of opinion without proof. Further, by automating a manual process the Applicant is better explaining how the invention is directed toward organizing human activity by applying existing technology with all the benefits of applying that technology.
The Applicant stats, “Specifically, Applicant respectfully submits that at least the newly added limitations are integrated into the claims and other limitations such that the claims require the use of the additional limitations and are not just generally linked to the particular technological environment.” The Applicant’s opinion is noted.
Rejections under 35 U.S.C. § 102
As an initial note, the Examiner has changed the rejection to obviousness vs the previous anticipatory based upon the Applicant’s amendments.  Arguments that are relevant to the current rejection will be responded to.  However, those directed to the amendments are considered moot in view of the updated rejection above.
The Applicant further states, “Additionally, even if Robaina is updated with the recording, this does not occur in substantially real-time while the recording is being captured.” The Applicant does not define “substantially real-time” and therefore the Examiner understands this broadly.
The Applicant stats, “Rather, Robaina simply saves the recording. Robaina does not teach that the system is updated with the recording.” The Examiner is confused. How can a system save something and not also be updated?  The claim breadth allows for this.  However, paragraph 124 includes, “Once the wearable device identifies the patient, the wearable device can open the patient's file for updates. Accordingly, the patient's file becomes accessible to the HCP while the patient is interacting with the HCP. As the HCP is capturing audio/visual data associated with the patient, these data may be attached to the patient's file in near real-time.”
The Applicant stats, “Applicant notes that claim 21 was not rejected under an art-based rejection. Accordingly, Applicant identifies this claim as being allowable over the art if rewritten to overcome the§ 101 rejections. Applicant appreciates this indication.” The Examiner appreciates the Applicant’s concern.  However, the mistake was not to omit the new claim 21, the mistake was to not change the second claim 20 statement to claim 21. If the Applicant were to look at the previous office action dated 11/26/2021 the Applicant could see two “As per claim 20” statements.  The duplicate statements appear at the bottom of page 12.  Please excuse the error.
The Applicant stats, “Applicant respectfully submits that no new matter has been added. Applicant respectfully submits that claim 22 properly depends from claim 1 and, based upon that dependency, similarly distinguishes over the art and is directed to eligible subject matter under § 101.” The Examiner disagrees regarding “no new matter has been added” and further that claim 22 “similarly distinguishes over the art and is directed to eligible subject matter under § 101.”

The Examiner has no suggestions to over come the 35 U.S.C. §101 rejections. The Examiner has no suggestions to overcome the 35 U.S.C. §103 rejections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yasumoto U.S. Pre-Grant Publication 2014/ 0062858 teaches an information system includes a camera located at a central position in a horizontal direction in front of two users who face the camera and who are aligned side by side, a gesture recognizing unit configured to recognize a gesture of a hand of a user based on a target image captured by the camera, a determining unit that determines whether a central point in a width direction of an arm in the target image is at a right side or at a left side with respect to a center of the hand in the target image, and an operation user configured to determine that a performer of the gesture is a right side or a left side user
Nichols U.S. Pre-Grant Publication 2015/ 0294089 teaches providing automated identification, record updates, workflow management, and alerts are facilitated through the computing devices, which include a headset that includes one or more input devices such as a microphone, a speaker, a camera, and/or a visual display device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373.  The examiner can normally be reached on M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626